Citation Nr: 0105206	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  98-00 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a cervical spine disability.  

2.  Entitlement to an initial rating in excess of 10 percent 
for paroxysmal tachycardia.  

3.  Entitlement to an initial compensable evaluation for 
herpes genitalis.  

4.  Entitlement to an initial rating in excess of 10 percent 
for bilateral tinnitus.  

5.  Entitlement to an initial rating in excess of 10 percent 
for folliculitis.  

6.  Entitlement to an initial rating in excess of 10 percent 
for cystitis/urethritis.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1972 to 
October 1995.  

This appeal is before the Board of Veterans' Appeals (Board) 
from January 1997 and subsequent rating decisions from the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection and 
initial evaluations for cervical disk disease, paroxysmal 
tachycardia, herpes genitalis, tinnitus, folliculitis, and 
cystitis/urethritis.  In addition to the issues certified for 
appeal, involving the ratings for the veteran's cervical 
spine disability and tachycardia, the veteran also filed 
timely notices of disagreement with the January 1997 decision 
that granted service connection and initial noncompensable 
evaluations for herpes genitalis, bilateral tinnitus, and 
folliculitis and the August 1998 decision that granted 
service connection and an initial noncompensable evaluation 
for cystitis/urethritis.  

With regard to the evaluations assigned for herpes genitalis 
and folliculitis, the veteran was provided a statement of the 
case, dated in August 1998.  Within 60 days following the 
issuance of the statement of the case (September 19, 1998), 
the veteran filed a statement, in which he addressed these 
issues and indicated that he continued to disagree with the 
ratings assigned for these disabilities.  Although the RO 
subsequently increased the evaluation assigned for the 
veteran's folliculitis to 10 percent, the rating was only 
deemed effective from November 1998 and does not represent 
the highest evaluation possible for this disability.  On a 
claim for an original or an increased rating, the veteran 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Accordingly, these issues are also before the 
Board for consideration.  

The veteran also filed timely notices of disagreement with 
the January 1997 decision that granted service connection and 
initial noncompensable evaluations for bilateral tinnitus and 
the August 1998 decision that granted service connection and 
an initial noncompensable evaluation for cystitis/urethritis.  
Although later rating decisions increased the evaluations for 
bilateral tinnitus and cystitis/urethritis, the RO took no 
further action on these issues.  As noted above, the veteran 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  Accordingly, the issues are as 
stated on the title page.  


REMAND

This case must be remanded to comply with new regulations and 
for the RO to schedule a regional office hearing for the 
veteran and to issue a statement of the case.  

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown , 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

This case must be remanded to schedule a regional office 
hearing for the veteran.  In his December 1997 substantive 
appeal, the veteran requested a travel board hearing at the 
RO.  Then, in a November 1998 statement, he canceled the 
request for a travel board hearing and, in its place, 
requested a regional office hearing before a Decision Review 
Officer.  In January 1999, the veteran's representative 
appeared at an informal conference before a Decision Review 
Officer and attempted to cancel the veteran's request for a 
personal hearing.  A request for a personal hearing may not, 
however, be withdrawn by a veteran's representative without 
the consent of the veteran.  Notices of withdrawal must be 
submitted to the office of the Department of Veterans Affairs 
official who signed the notice of the hearing date. 38 C.F.R. 
§ 20.702(e) (2000).  The record does not show that the 
veteran withdrew his November 1998 request for a regional 
office hearing.  Therefore, a regional office hearing on 
appeal will be granted because the veteran expressed a desire 
to appear in person.  See 38 C.F.R. § 20.700 (2000).  

With regard to the issues of entitlement to an increased 
rating for cystitis and bilateral tinnitus, the veteran has 
clearly filed a notice of disagreement with the ratings 
assigned.  Where a claimant has filed a notice of 
disagreement as to the assignment of a particular rating, as 
this veteran has, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  Moreover, when there has been an 
initial RO adjudication of a claim and a notice of 
disagreement has been filed as to its denial, thereby 
initiating the appellate process, the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 at 408-10 (1995).  

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:  

1.  The RO should schedule a regional 
office hearing for the veteran.  The RO, 
by letter, should inform the veteran and 
his representative of the date, time, and 
location of the hearing.  All efforts 
made should be documented and all 
correspondence received should be 
associated with the veteran's claims 
folder.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the VA, including, among others things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If there is not complete 
compliance with the directives of this 
remand, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims for increased 
ratings for a cervical spine disability, 
paroxysmal tachycardia, herpes genitalis, 
bilateral tinnitus, folliculitis, and 
cystitis/urethritis based on the entire 
evidence of record.  All pertinent law, 
regulations, and Court decisions should 
be considered.  If the claim remains in a 
denied status, the appellant and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

4.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



